                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ERIC LONDELL BILLS,

                      Petitioner,
                                                             Case No. 21-cv-0838-bhl
       v.

EARNELL R LUCAS,

                  Respondent.
______________________________________________________________________________

            ORDER ADOPTING REPORT AND RECOMMENDATION
                         AND DISMISSING PETITION
______________________________________________________________________________

       On July 12, 2021, petitioner Eric Londell Bills, currently incarcerated at Milwaukee
County Jail, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. §2241 asserting that
he should be released from pretrial custody due to alleged ongoing violations of his
constitutional rights. (ECF No. 1.) On July 28, 2021, Magistrate Judge Dries issued a Report
and Recommendation concluding that the petition should be dismissed. (ECF No. 4.) Pursuant
to 28 U.S.C. §636(b)(1), Bills had until August 16, 2021 to file and serve written objections to
the Magistrate Judge’s Report and Recommendation. The statute provides that this Court must
“make a de novo determination of those portions of the report or specified proposed findings or
recommendations to which objection is made.” Id. (emphasis added). The petitioner did not file
objections to any portion of the recommendation, either before or after the statutory deadline.
       After careful consideration of Magistrate Judge Dries’ Report and Recommendation as
well as the record as a whole, the Court adopts the Report and Recommendation of the
Magistrate Judge. Therefore,




            Case 2:21-cv-00838-BHL Filed 08/20/21 Page 1 of 2 Document 5
       IT IS HEREBY ORDERED that Magistrate Judge Dries’ Report and Recommendation,
ECF No. 4, is ADOPTED.

       IT IS FURTHER ORDERED that the petition (ECF No. 1) is DISMISSED. A
Certificate of Appealability is DENIED for the reasons recommended. The Clerk is directed to
enter judgment accordingly.

       Dated at Milwaukee, Wisconsin on August 20, 2021.

                                                   s/ Brett H. Ludwig
                                                   BRETT H. LUDWIG
                                                   United States District Judge




          Case 2:21-cv-00838-BHL Filed 08/20/21 Page 2 of 2 Document 5
